EXAMINER’S AMENDMENT/COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,086,601 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Polyakov (reg. no. 54,377) on April 26, 2021.
The application has been amended as follows: 


IN THE CLAIMS:
In claim 9, line 2, the term “1” was deleted and replaced with --3--.
In claim 12, line 1, the term “9” was deleted and replaced with --11--.
In claim 13, line 1, the term “8” was deleted and replaced with --12--.
In claim 14, line 8, the term “the abutting block” was deleted and replaced with the phrase --at least one of the abutting blocks--.
In claim 15, line 2, the term “the abutting block” was deleted and replaced with --at least one of the abutting blocks--.
In claim 16, line 2, the term “the abutting block” was deleted and replaced with --at least one of the abutting blocks--.
Claims 17-19 have been canceled. 
The above claim amendments to claims 9 and 12-16 were made to clear up some antecedent basis issues in the claims.  Additionally, claims 17-19 were canceled since these claims have not been amended and applicant did not provide any specific arguments regarding how these claims are patentable over the teachings of Luo.  Furthermore, it appears that these claims are directed to the process for printing beer barrels using the vertical apparatus of the first embodiment shown in Figures 1-6, 14 and the remainder of the claims have been amended to focus on the horizontally arranged embodiment shown in Figures 7-13, 15.  Since claims 17-19 appear to be directed to a different embodiment and have not been specifically argued by applicant, these claims have been canceled.    


IN THE TITLE:
Please note the title of the invention has been changed by the Examiner to the following to more accurately reflect the claimed invention:  
--APPARATUS AND PROCESS FOR PRINTING BEER BARRELS--
The above change has been made according to MPEP §606.01 which gives examiners the authority to change the title of the specification upon allowance of the application.  

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
April 19, 2021